                          IN THE UNITED STATES DISTRICT COURT FOR
                              THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION


MOUNTAIN VALLEY PIPELINE, LLC,                        )
                                                      )
                      Plaintiff,                      )
                                                      )
                                                      )
v.                                                    )      Case No. 7:19cv151
                                                      )
1.81 ACRES OF LAND OWNED BY                           )
 ROBERT M. JONES, et al.,                             )
                                                      )
                      Defendant.                      )
                                                      )

                                   PLAINTIFF’S MOTION TO EXCLUDE
                                     TESTIMONY BY PAUL A. RUBIN

                      Plaintiff Mountain Valley Pipeline, LLC (“MVP”), by counsel, moves to

exclude testimony by defendants’ witness, Paul A. Rubin. MVP is separately filing a

supporting memorandum.

                                                Respectfully submitted,

                                                MOUNTAIN VALLEY PIPELINE, LLC

                                                By Counsel




Abingdon: 1086947-1
Case 7:19-cv-00151-EKD-RSB Document 10 Filed 06/14/19 Page 1 of 2 Pageid#: 22
Wade W. Massie
 VSB No. 16616
Seth M. Land
 VSB No. 75101
Mark E. Frye
 VSB No. 32258
PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, VA 24212
Telephone: 276-628-5151
Facsimile: 276-628-5621
wmassie@pennstuart.com
sland@pennstuart.com
mfrye@pennstuart.com

By /s/ Wade W. Massie
       Wade W. Massie


                                      CERTIFICATE OF SERVICE

                      I hereby certify that, on this 14th day of June, 2019, the foregoing

document was electronically filed with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to counsel of record.

                                                           /s/ Wade W. Massie
                                                              Wade W. Massie




                                                     2
Abingdon: 1086947-1
Case 7:19-cv-00151-EKD-RSB Document 10 Filed 06/14/19 Page 2 of 2 Pageid#: 23
